SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1162
KA 12-01118
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

GEORGE SANTOS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


JOHN J. RASPANTE, UTICA, FOR DEFENDANT-APPELLANT.

LEANNE K. MOSER, DISTRICT ATTORNEY, LOWVILLE, D.J. & J.A. CIRANDO,
ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Lewis County Court (Charles C.
Merrell, J.), rendered October 16, 2009. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Santos ([appeal No. 1] ___ AD3d
___ [Nov. 21, 2014]).




Entered:    November 21, 2014                      Frances E. Cafarell
                                                   Clerk of the Court